No. 2--06--0999         Filed: 7-5-07
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re RANDALL M., a Minor              ) Appeal from the Circuit Court
                                       ) of Lake County.
                                       )
                                       ) Nos. 05--JD--264
                                       )       06--JD--498
                                       )
(The People of the State of Illinois,  ) Honorable
Petitioner-Appellee, v. Randall M.,    ) Raymond D. Collins,
Respondent-Appellant).                 ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE GROMETER delivered the opinion of the court:

       This appeal presents two issues involving section 5--410 of the Juvenile Court Act of 1987

(Act) (705 ILCS 405/5--410 (West 2004)). The first issue is whether section 5--410 authorizes the

automatic transfer of a minor with pending delinquency matters from a juvenile detention facility

to an adult detention facility upon the minor's seventeenth birthday. The second issue is whether,

under section 5--410, a minor 17 years of age or older with pending delinquency matters may be

housed in the general population of a county jail.

       On April 20, 2005, a petition for adjudication of wardship was filed in the circuit court of

Lake County, as case number 05--JD--264. The petition alleged that the minor, Randall M., born

on October 2, 1989, was delinquent in that he had committed the offense of domestic battery (720

ILCS 5/12--3.2(a)(2) (West 2004)). On May 18, 2005, Randall admitted to the offense and was
No. 2--06--0999


placed on probation for a period of one year. For reasons not relevant here, the period of probation

was later extended until November 8, 2006.

       On September 26, 2006, the State filed a petition for adjudication of wardship as case number

06--JD--498 and a corresponding petition to revoke Randall's probation in case number 05--JD--264.

With respect to the former petition, the State alleged that Randall had possessed a firearm without

the requisite firearm owner's identification (FOID) card (430 ILCS 65/14(c)(3) (West 2004)) and that

he had committed the offense of unlawful use of a weapon (720 ILCS 5/24--1(a)(2) (West 2004)).

At the detention hearing held later the same day, the trial court found "sufficient probable cause" to

believe that Randall was delinquent. The court further determined that it was a matter of "immediate

and urgent necessity" for the protection of both Randall and the community that Randall be held in

"secure detention." See 705 ILCS 405/5--410(2)(a) (West 2004). Pursuant to a local court rule, a

minor determined to require "secure detention" is lodged in the Hulse Detention Center unless

otherwise ordered by a juvenile court judge. 19th Judicial Cir. Ct. R. 9.13 (eff. January 2, 1997).

At the conclusion of the detention hearing, the trial court asked about the date of Randall's birthday,

noting that he would be turning 17 in October. The assistant State's Attorney responded that Randall

would turn 17 on the following Monday. The court then stated, "Monday? Monday you will be

transferred to Lake County."

       On September 29, 2006, Randall's attorney filed an emergency motion to enjoin the

automatic transfer of Randall from the Hulse Detention Center to the Lake County jail. The motion

averred that Randall would turn 17 years old on October 2, 2006, and that "[b]ased upon information

and belief from past practices, because the minor will have attained the age of 17 the Juvenile

Detention Center will automatically transfer the minor to the custody of the Lake County Sheriff,



                                                  -2-
No. 2--06--0999


who will then incarcerate the Minor [sic] within the general population of the jail with adult arrestees

and criminals." The matter proceeded to a hearing on October 2, 2006.

       At the hearing on the emergency motion, Randall's attorney told the court that Randall was

turning 17 that day and that based on what counsel had "seen throughout [his] career and years in

juvenile court they're going to move [Randall] to the Lake County Jail." Randall's attorney further

asserted that there was no basis in law for the transfer to occur. The State informed the court of its

belief that the court was "within [its] rights to transfer [Randall] who *** turns 17 today as we have

been doing in the past to keep him separate now from the juveniles that are out at the Hulse

Detention Center." Ultimately, the trial court denied the emergency motion, stating:

               "Pursuant to 705 ILCS Section 405/5--410, Subsection V, minors under the age of

       17 shall be kept separate from confined adults and may not at any time be kept in the cell,

       room or yard with adults confined pursuant to criminal law. Persons 17 years of age and

       older who have a petition of delinquency filed against them shall be confined in an adult

       detention facility.

               In making a determination whether to confine a person 17 years of age or older who

       has a petition of delinquency filed against the person these factors have to be considered, the

       age of the person. He's obviously 17 years old today and any--any previous delinquent

       history. In looking at the past socials that have been filed on the two cases he has a domestic

       battery from '05 and he has a criminal trespass to real property in '05 and he has unlawful

       possession of a stolen motor vehicle from '05 and then the present pending petitions against

       him.




                                                  -3-
No. 2--06--0999


               Based on those two--the other two factors, any previous neglect or abuse history of

       the person, which I don't think there is any, any mental health or education history of the

       person, but based on the first two factors I am going to deny the motion of the public

       defender's office and transfer--have the minor transferred to the Lake County Jail pursuant

       to statute."

       On October 10, 2006, Randall filed a petition for leave to appeal to this court (see 210 Ill.

2d R. 306(a)(5)) as well as a notice of interlocutory appeal. On November 7, 2006, this court

allowed Randall's petition for leave to appeal. During the pendency of this appeal, Randall admitted

to possessing a firearm without a FOID card (430 ILCS 65/14(c)(3) (West 2004)) and testified at his

sentencing hearing that while housed in the Lake County jail, he was "kept in population" with

"adults."

       As noted, we are presented with two principal issues in this case. The first is whether section

5--410 of the Act (705 ILCS 405/5--410 (West 2004)) authorizes the automatic transfer of a minor

with pending delinquency matters from a juvenile detention facility to an adult detention facility

upon the minor's seventeenth birthday. The second is whether the same statute allows a minor 17

years of age or older with pending delinquency matters to be housed in the general population of a

county jail. Before turning to these matters, we must address the State's suggestion that this appeal

is moot. The State points out that Randall was sentenced subsequent to the date he filed his notice

of appeal and that he is no longer subject to the statutory provisions in question.

       An issue becomes moot when an actual controversy no longer exists and the interests of the

parties no longer are in controversy. In re Dexter L., 334 Ill. App. 3d 557, 558 (2002). As a general

rule, a reviewing court will not decide moot or abstract questions. In re J.T., 221 Ill. 2d 338, 349



                                                 -4-
No. 2--06--0999


(2006). However, reviewing courts may examine an otherwise moot issue pursuant to the public-

interest exception. This exception applies if the following three criteria are present: (1) the question

is of a public nature; (2) an authoritative determination on the question will help guide public

officers in the performance of their duties; and (3) the question is likely to recur. In re Dru G., 369

Ill. App. 3d 650, 654 (2006). This case satisfies all three of the foregoing requirements. First, the

questions we are asked to address are undoubtedly of a public nature, as they deal in general with

the status and welfare of minors in detention and in particular with whether such minors may be

automatically transferred to an adult facility upon their seventeenth birthdays and housed within the

general population of a county jail. Second, we have found no cases interpreting the statutory

provisions at issue, and Randall has provided this court with letters from counties throughout this

state that indicate that not all jurisdictions treat in the same manner the arrival of the seventeenth

birthday of a minor with pending delinquency matters.1 By addressing these issues, we hope to



        1
            Citing principally to People v. Heaton, 266 Ill. App. 3d 469, 476 (1994), the State objects

to giving any consideration to these letters, on the basis that they were not presented to the trial court.

In Heaton, the Fifth District determined that it would not be proper to take judicial notice of a report

not before the trial court when reviewing for an abuse of discretion the lower court's admission of

evidence. Heaton, 266 Ill. App. 3d at 476-77. As we discuss later in this opinion, this case involves

statutory interpretation, which is a question of law subject to de novo review. People v. Calderon,

369 Ill. App. 3d 221, 230 (2006). Our supreme court has recently indicated that, in conducting de

novo review, a reviewing court may, where appropriate, consider sources outside the record. In re

Commitment of Simons, 213 Ill. 2d 523, 531 (2004); see also Pace v. Regional Transportation

Authority, 346 Ill. App. 3d 125, 132 (2003) ("[I]n deciding whether a claim is moot, we may

                                                   -5-
No. 2--06--0999


provide guidance and create uniformity in the application of the relevant provisions of the Act.

Third, it is evident from the letters provided by these other counties that regardless of whether

Randall is currently incarcerated, other minors continue to be automatically transferred from juvenile

facilities to adult facilities upon turning 17 and some of these minors are held in the general

population of the jail. Thus, the questions are likely to recur. Accordingly, we will address the

issues.

          Both of the inquiries presented in this case involve matters of statutory construction. The

cardinal rule of statutory construction is to ascertain and give effect to the intent of the legislature.

People v. Brady, 369 Ill. App. 3d 836, 843 (2007). Ordinarily, the best indicator of the legislature's

intent is the language of the statute itself. Brady, 369 Ill. App. 3d at 843. All provisions of a

statutory enactment are to be viewed as a whole. In re Detention of Lieberman, 201 Ill. 2d 300, 308

(2002). As such, we must construe words and phrases in light of the other relevant portions of the

statute so that, if possible, no term is rendered superfluous or meaningless. West Suburban Bank

v. City of Chicago, 366 Ill. App. 3d 1137, 1140 (2006). If the language of a statute is clear and

unambiguous, we will give effect to the statute's plain meaning. People v. Pierce, 367 Ill. App. 3d

203, 205 (2006). If, however, the statutory language is ambiguous, we may resort to other

interpretive aids to resolve the ambiguity and ascertain the legislature's intent. People v. Taylor, 221

Ill. 2d 157, 163 (2006). We are also mindful of the rule that any ambiguity in a penal statute should



consider matters dehors the record"); People v. Dalcollo, 282 Ill. App. 3d 944, 955 (1996) (rejecting

Heaton and noting that when asked to establish the law of the jurisdiction for future cases, a court

of review will "engage in a broad review" and consider "any pertinent legal and scientific

commentaries"). Thus, in resolving the mootness question, we will consider the letters at issue.

                                                  -6-
No. 2--06--0999


be construed in favor of the accused. People v. Kohl, 364 Ill. App. 3d 495, 499-500 (2006). We

review issues of statutory construction de novo. In re Jaime P., 223 Ill. 2d 526, 532 (2006).

        Our first task is to determine whether the Act authorizes the automatic transfer of a minor

with pending delinquency matters to an adult detention facility upon the minor's seventeenth

birthday. The Act defines a "delinquent minor" as "any minor who prior to his or her 17th birthday

has violated or attempted to violate, regardless of where the act occurred, any federal or State law,

county or municipal ordinance." 705 ILCS 405/5--105(3) (West 2004). The Act further provides

that when there is reasonable cause to believe that the minor is a delinquent minor, confinement in

a county jail shall be in accordance with the restrictions set forth in sections 5--410 (705 ILCS 405/5-

-410 (West 2004)) and 5--501 (705 ILCS 405/5--501 (West 2004)) of the Act.2 705 ILCS 405/1--4.1

(West 2004). In this case, the trial court found "sufficient probable cause" to believe that Randall

was a delinquent minor.

        Relevant to our initial discussion is section 5--410(2)(c)(v) of the Act (705 ILCS 405/5--

410(2)(c)(v) (West 2004)). Prior to January 1, 2004, section 5--410(2)(c)(v) provided:

                 "(v) Violation of the time limit on detention in a county jail or municipal lockup shall

        not, in and of itself, render inadmissible evidence obtained as a result of the violation of this

        time limit. Minors under 17 years of age shall be kept separate from confined adults and may

        not at any time be kept in the same cell, room or yard with adults confined pursuant to

        criminal law. Persons 17 years of age and older who have a petition of delinquency filed




        2
            We limit our discussion to section 5--410 as the parties refer to section 5--501 only in

passing and the trial court did not rely on section 5--501 in making its decision.

                                                   -7-
No. 2--06--0999


        against them shall be confined in an adult detention facility." (Emphasis added.) 705 ILCS

        405/5--410(2)(c)(v) (West 2002).

In making its ruling, the trial court cited, inter alia, the last two sentences of the provision reproduced

above. However, section 5--410(2)(c)(v) acquired its current verbiage when Public Act 93--255

(Pub. Act 93--255, eff. January 1, 2004 (amending 705 ILCS 405/5--410 (West 2002))) became law.

The amended version of the statute, which was in effect at the time that the trial court made its

ruling, provides:

                "(v) Violation of the time limit on detention in a county jail or municipal lockup shall

        not, in and of itself, render inadmissible evidence obtained as a result of the violation of this

        time limit. Minors under 17 years of age shall be kept separate from confined adults and may

        not at any time be kept in the same cell, room or yard with adults confined pursuant to

        criminal law. Persons 17 years of age and older who have a petition of delinquency filed

        against them may be confined in an adult detention facility. In making a determination

        whether to confine a person 17 years of age or older who has a petition of delinquency filed

        against the person, these factors, among other matters, shall be considered:

                        (A) The age of the person;

                        (B) Any previous delinquent or criminal history of the person;

                        (C) Any previous abuse or neglect history of the person; and

                        (D) Any mental health or educational history of the person, or both."

                (Emphasis added.) 705 ILCS 405/5--410(2)(c)(v) (West 2004).

As the evolution of this statutory provision suggests, while confinement in an adult detention facility

was once mandatory for an individual 17 years of age or older with pending delinquency matters,



                                                   -8-
No. 2--06--0999


this is no longer the case. The plain language of the current version of the statute clearly provides

that such individuals "may" be confined to an adult detention center. The use of the word "may"

indicates that the legislature intended the provision to be discretionary. See People v. Young, 124

Ill. 2d 147, 157 (1988). However, in making a decision on such confinement, the statute provides

that the four enumerated factors (plus any other relevant information) "shall" be considered. The use

of the word "shall" in this context indicates that the legislature intended the application of the factors

to be mandatory. See Young, 124 Ill. 2d at 157. Thus, as currently written, the plain language of

section 5--410(2)(c)(v) does not authorize the automatic transfer of a minor with pending

delinquency matters to an adult detention facility upon the minor's seventeenth birthday. A transfer

may occur only once the requisite factors are assessed.

        The State concedes that section 5--410(2)(c)(v) of the Act now mandates individualized

consideration of the factors enumerated therein, prior to transfer. The State goes on to assert,

however, that Randall was provided the appropriate consideration in that he was not transferred to

the county jail until after the trial court considered the requisite factors. Although the trial court did

consider the factors outlined in section 5--410(2)(c)(v) of the Act, it did so only after Randall's

attorney filed an emergency motion challenging Lake County's practice of automatically transferring

minors with pending delinquency matters to the county jail upon their seventeenth birthdays. Absent

the emergency motion, Randall would have been automatically transferred to the Lake County jail

upon turning 17.

        More important, we do not endorse the procedure that ultimately resulted in Randall's transfer

to the county jail. We do not believe that a minor should be required to initiate a proceeding to

prevent his or her transfer to a county jail. In fact, such a procedure is inconsistent with a similar



                                                   -9-
No. 2--06--0999


statute, which places the burden of initiating a transfer on a party other than the minor. Section 3--

10--7 of the Unified Code of Corrections (Code) (730 ILCS 5/3--10--7 (West 2006)) sets forth the

procedure for transferring from the Department of Juvenile Justice to the adult division of the

Department of Corrections certain minors prosecuted under criminal law and sentenced under the

Code. Pursuant to that statute, the Department of Juvenile Justice must, within 30 days of the

minor's seventeenth birthday, notify the sentencing court and the State's Attorney when the minor

will turn 17. 730 ILCS 5/3--10--7(a) (West 2006); see also 730 ILCS 5/5--8--6(c) (West 2006)

("[T]he Department of Juvenile Justice shall, after a juvenile has reached 17 years of age, petition

the court to conduct a hearing pursuant to subsection (c) of Section 3--10--7 of this Code"). The

court must then hold a hearing within 90 days of receipt of the notice, and the minor must be served

with notice of the date of the hearing. 730 ILCS 5/3--10--7(a) (West 2006). Among other things,

the statute also provides the minor with the right to counsel during the hearing. 730 ILCS 5/3--10--

7(a) (West 2006). At the hearing, the trial court must consider "all available information which may

bear upon the issue of transfer" and may rely on "[a]ll evidence helpful to the court in determining

the question of transfer." 730 ILCS 5/3--10--7(c) (West 2006). In making its decision, the court

must consider certain non-exclusive factors and include in its order a statement of reasons. 730

ILCS 5/3--10--7(c) (West 2006).

       We conclude that a procedure similar to the one outlined in section 3--10--7 of the Code

should be employed in applying the transfer provision set forth in section 5--410(2)(c)(v) of the Act,

albeit in an expedited manner. As such, if the State deems a transfer appropriate, it may, within a

reasonable time of the minor's seventeenth birthday, petition the court handling the minor's case to

conduct a hearing pursuant to section 5--410(2)(c)(v) of the Act. Within a reasonable time of



                                                -10-
No. 2--06--0999


receiving the State's petition, the court shall hold a hearing to determine whether the minor should

be transferred to the county jail. Moreover, the minor shall be afforded the same procedural

guarantees provided in section 3--10--7 of the Code, including the right to be notified of the date of

the hearing and the right to have counsel present during the hearing. At the hearing, the trial court

must consider the factors set forth in section 5--410(2)(c)(v) of the Act (705 ILCS 405/5--

410(2)(c)(v) (West 2004)) as well as any other information that may bear upon the transfer issue.

Finally, the court shall provide a statement of reasons explaining its ruling. We believe this

procedure promotes one of the stated purposes of the Act, to provide "due process *** through which

each juvenile offender and all other interested parties are assured fair hearings at which legal rights

are recognized and enforced." 705 ILCS 405/5--101(1)(d) (West 2004).

       We next address whether the Act prohibits confining in the general population of a county

jail a minor with pending delinquency matters. Prior to discussing this matter, we set forth the

statutory provisions relative to our analysis. Section 5--410(2)(c) of the Act (705 ILCS 405/5--

410(2)(c) (West 2004)) provides in relevant part:

               "Except as otherwise provided in paragraph (a), (d), or (e), no minor shall be detained

       in a county jail or municipal lockup for more than 12 hours, unless the offense is a crime of

       violence in which case the minor may be detained up to 24 hours." 705 ILCS 405/5--

       410(2)(c) (West 2004).

Paragraph (a) (705 ILCS 405/5--410(2)(a) (West 2004)) states that "[n]o minor under 12 years of age

shall be detained in a county jail or a municipal lockup for more than 6 hours." Paragraph (d)

provides:




                                                 -11-
No. 2--06--0999


              "(d)(i) If a minor 12 years of age or older is confined in a county jail in a county with

       a population below 3,000,000 inhabitants, then the minor's confinement shall be

       implemented in such a manner that there will be no contact by sight, sound or otherwise

       between the minor and adult prisoners. Minors 12 years of age or older must be kept

       separate from confined adults and may not at any time be kept in the same cell, room, or yard

       with confined adults. This paragraph (d)(i) shall only apply to confinement pending an

       adjudicatory hearing and shall not exceed 40 hours, excluding Saturdays, Sundays and court

       designated holidays. To accept or hold minors during this time period, county jails shall

       comply with all monitoring standards promulgated by the Department of Corrections and

       training standards approved by the Illinois Law Enforcement Training Standards Board.

              (ii) To accept or hold minors, 12 years of age or older, after the time period

       prescribed in paragraph (d)(i) of this subsection (2) of this Section but not exceeding 7 days

       including Saturdays, Sundays and holidays pending an adjudicatory hearing, county jails

       shall comply with all temporary detention standards promulgated by the Department of

       Corrections and training standards approved by the Illinois Law Enforcement Training

       Standards Board.

              (iii) To accept or hold minors 12 years of age or older, after the time period

       prescribed in paragraphs (d)(i) and (d)(ii) of this subsection (2) of this Section, county jails

       shall comply with all programmatic and training standards for juvenile detention homes

       promulgated by the Department of Corrections." 705 ILCS 405/5--410(2)(d) (West 2004).

Paragraph (e) provides:




                                                -12-
No. 2--06--0999


                "(e) When a minor who is at least 15 years of age is prosecuted under the criminal

         laws of this State, the court may enter an order directing that the juvenile be confined in the

         county jail. However, any juvenile confined in the county jail under this provision shall be

         separated from adults who are confined in the county jail in such a manner that there will be

         no contact by sight, sound or otherwise between the juvenile and adult prisoners." 705 ILCS

         405/5--410(2)(e) (West 2004).

The Act defines an "adult" as "a person 21 years of age or older" (705 ILCS 405/1--3(2) (West

2004)) and a "minor" as "a person under the age of 21 years subject to this Act" (705 ILCS 405/1--

3(10) (West 2004)). In addition, as noted previously, "delinquent minor" is defined as "any minor

who prior to his or her 17th birthday has violated or attempted to violate, regardless of where the act

occurred, any federal or State law, county or municipal ordinance." 705 ILCS 405/5--105(3) (West

2004).

         Relying on the statutory provisions quoted above, Randall argues that at the time he was

placed in the Lake County jail he was a "minor" 12 years of age or older. As such, even if he had

been properly transferred to the Lake County jail, he should not have been housed in the same cell,

room, or yard with confined adults and he should not have had any contact by sight, sound, or

otherwise with the adult prisoners. The State does not dispute that the legislature placed certain

limitations on contact between minors and adult prisoners at a county jail. However, the State

contends that the legislature intended these restrictions as "three non-overlapping age categories with

graduated levels of supervision and protection." Thus, the State asserts, section 5--410(2)(d) applies

to persons 12 to 14 years of age, prohibits contact, and requires the jail to adhere to "certain program

standards." Section 5--410(2)(e) applies to persons 15 to 16 years of age and prohibits contact.


                                                  -13-
No. 2--06--0999


Section 5--410(2)(c)(v) covers minors age 17 years and older and allows "unlimited confinement"

in an adult detention facility. We reject the State's reading of the statute as it ignores the Act's plain

language.

        As noted above, section 5--410(2)(c) (705 ILCS 405/5--410(2)(c) (West 2004)) contains

restrictions regarding (1) the amount of time a minor may be detained in a county jail and (2) with

whom the minor may have contact while so confined. The issue we are asked to address concerns

only the restrictions related to the latter category, and we limit our discussion to that realm.

Generally, "[m]inors under 17 years of age shall be kept separate from confined adults and may not

at any time be kept in the same cell, room or yard with adults confined pursuant to criminal law."

705 ILCS 405/5--410(2)(c)(v) (West 2004). This general rule is subject to two relevant exceptions,

which we discuss below.3 See 705 ILCS 405/5--410(2)(c) (West 2004).

        The first exception, which is found in section 5--410(2)(d) of the Act (705 ILCS 405/5--

410(2)(d) (West 2004)), applies to "a minor 12 years of age or older" who is "confined in a county

jail in a county with a population below 3,000,000 inhabitants." Section 5--410(2)(d) forbids

"contact by sight, sound or otherwise between the minor and adult prisoners," requires the minor to

be "kept separate from confined adults," and prohibits the minor from being "kept in the same cell,

room, or yard with confined adults." The second exception, which is found in section 5--410(2)(e)


        3
            Section 5--410(2)(c) (705 ILCS 405/5--410(2)(c) (West 2004)) also lists a third exception,

which appears in section 5--410(2)(a) of the Act (705 ILCS 405/5--410(2)(a) (West 2004)). As

noted above, this exception limits the amount of time individuals under age 12 may be detained in

a county jail. As this exception does not affect our analysis, we do not discuss it.

                                                  -14-
No. 2--06--0999


of the Act (705 ILCS 405/5--410(2)(e) (West 2004)), applies to "a minor who is at least 15 years of

age" and who is "prosecuted under the criminal laws" of Illinois. Under section 5--410(2)(e), the

trial court may enter an order directing the minor be confined in a county jail. 705 ILCS 405/5--

410(2)(e) (West 2004). However, the minor must be "separated from adults who are confined in the

county jail in such a manner that there will be no contact by sight, sound or otherwise between the

juvenile and adult prisoners." 705 ILCS 405/5--410(2)(e) (West 2004).

       In this case, the trial court found reasonable cause to believe that Randall was a delinquent

minor. However, he was not prosecuted under criminal law. Thus, the exception set forth in section

5--410(2)(e) would not apply. We note, however, that Lake County has fewer than 3 million

inhabitants. See http//:quickfacts.census.gov/qfd/states/17/17097.html. As a result, when there is

reasonable cause to believe that he is a delinquent minor, an individual at least 12 years of age but

less than 21 years of age who is confined in the Lake County jail must be kept separate from

confined adults and must not have any contact by sight, sound, or otherwise with adult prisoners.

Accordingly, we agree with Randall that even if he was properly transferred to the Lake County jail,

he should have been confined separately from any adult prisoners.

       As the foregoing discussion suggests, the State's claim that the legislature intended to create

three nonoverlapping age categories is not supported by the plain language of the statute. Had the

legislature so intended, it could have very easily drafted the statute to include categories with

minimum and maximum ages. See Jaime P., 223 Ill. 2d at 538. It did not do so and we will not read

such limitations into the statute. See In re Application of County Treasurer, No. 2--05--1209, slip

op. at 9 (June 5, 2007) ("Where the language of the statute is clear, we may not read into it


                                                -15-
No. 2--06--0999


exceptions that the legislature did not express and we will give it effect as written"). We also find

that the State's position defies logic in that it would provide sight and sound separation for a minor

over 15 years of age being prosecuted under criminal law but not for a minor over 17 years of age

facing adjudication as a delinquent.

        As a remedy, Randall requests that we enter an order requiring (1) the Hulse Detention

Center to stop automatically transferring juveniles to the Lake County jail upon their seventeenth

birthdays; (2) the Lake County juvenile court to comply with section 5--410(2)(c)(v) before placing

a minor 17 years of age or older in the Lake County jail; and (3) the Lake County jail to keep all

juveniles confined pursuant to the Act from contact by sight, sound, and otherwise with confined

adults. We decline to enter such an order. We believe that this decision serves to provide the

aforementioned institutions with the guidance necessary to correctly apply the relevant provisions

of the Act. See In re Dorothy J.N., 373 Ill. App. 3d 332, 334-35 (2007) (noting that in applying

public-interest exception, a court of review is given the opportunity to provide guidance with respect

to the application of a statute).

        For the reasons set forth above, we hold that section 5--410(2)(c)(v) of the Act (705 ILCS

405/5--410(2)(c)(v) (West 2004)) does not authorize the automatic transfer of a minor with pending

delinquency matters to an adult detention facility upon the minor's seventeenth birthday. We further

hold that a minor 17 years of age or older with pending delinquency matters who is housed in a

county jail in a county with fewer than 3 million inhabitants must be separated from adult prisoners

in accordance with the restrictions set forth in section 5--410 of the Act (705 ILCS 405/5--410 (West

2004)). Thus, we reverse the order of the circuit court of Lake County denying the emergency


                                                -16-
No. 2--06--0999


motion to enjoin the automatic transfer of Randall from the Hulse Detention Center to the Lake

County jail.

       Reversed.

       HUTCHINSON and CALLUM, JJ., concur.




                                            -17-